This is a proceeding, pursuant to article 78 of the CPLR, to review a determination of the respondent Presiding Justice of this court, which denied petitioner’s application to inspect and copy the retainer statements and closing statements on file with the respondent Office of Court Administrator (see 22 NYCRR 691.20 [c] [1], to reverse said determination and to direct the court administrator to permit petitioner to inspect and copy said statements which are on file. Proceeding dismissed, without costs. An article 78 proceeding is not available to review a matter resting solely in the discretion of the respondent. Hopkins, Acting P. J., Latham, Cohalan, Damiani and Rabin, JJ., concur.